EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Myers on 04/27/2022.
The application has been amended as follows:
Claim 4 is amended to read:
 4. The method according to claim 1, further comprising: 
	leak testing the cylindrical shaped seal at room temperature for 50 seconds at 200 mbar delta pressure.

Claim 11 is canceled.
Claims 9 and 12-16, which were previously withdrawn from consideration pursuant to a restriction requirement are rejoined and have been fully examined on the merits.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 04/21/2022 have been fully considered and are persuasive. The prior art fails to teach or fairly suggest a method and apparatus for sealing a wiring harness, particularly a method and apparatus comprising a folding device which is recessed into a platform to provide a continuous surface on which a sealing tape is dispensed prior to folding the sealing tape onto separated wires. The closest prior art reference is Araki (JP 2003-235130), the teachings of which are detailed in a previous Office action. The Araki reference fails to teach or fairly suggest a folding device which is recessed into a platform to provide a continuous surface on which a sealing tape is dispensed. There is no teaching or suggestion in the prior art which would lead one of ordinary skill in the art to modify the invention of Araki to include such a feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746